Citation Nr: 1545043	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for astigmatism and myopia, also claimed as visual field defect and pre-glaucoma ocular hypertension.

4.  Entitlement to service connection for low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine.

5.  Entitlement to service connection for cervical and pelvic non-allopathic lesions.

6.  Entitlement to service connection for myalgia and myositis.

7.  Entitlement to a compensable initial rating for hypertension.

8.  Entitlement to a compensable initial rating for external hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to April 2008.

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).

In December 2011, the Veteran requested at a Travel Board hearing.  In May 2015, he was scheduled for the requested hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for astigmatism and myopia, also claimed as visual field defect and pre-glaucoma ocular hypertension, for low back strain, also claimed as thoracic pain and Schmorl's nodes of the thoracic spine, for cervical and pelvic non-allopathic lesions, for myalgia and myositis; and entitlement to compensable initial ratings for hypertension and for external hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran has a right ear hearing loss disability for VA purposes.

2.  There is no competent medical, or lay, evidence of record of current tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2008 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and post service VA and private medical records, as well as his lay statements, are in the file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was also provided a VA audiology examination in June 2008 to determine the nature and etiology of the claimed hearing loss and tinnitus.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The VA examination does not show a current right ear hearing loss disability for VA purposes or current tinnitus.  Although the examiner did not address the etiology of the claimed conditions, as service connection for right ear hearing loss disability and tinnitus may not be granted in the absence of any current disability, any claim as to an inadequate VA examination is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran is seeking service connection for right ear hearing loss disability and tinnitus.  Specifically, during a June 2008 VA examination, he reported that his hearing loss condition has existed since 2005 after he reported to his ship approximately 6 months after March 2005.  He related his duties during military service consisted of engineer/firefighting and that he fired weapons with his right hand; he used hearing protection.  After military service, he worked as an engineer for 3 years, an emissions inspector for 1 month, and a mechanic for 3 months, and always used hearing protection.  He has used power tools with hearing protection being used.

However, the medical evidence of record fails to show a current diagnosis of the claimed conditions.  

In conjunction with the current claim, the Veteran was provided a VA fee-based audiological examination in June 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, using the Maryland CNC word list.  The examiner noted that the diagnosis is left moderate high frequency sensorineural hearing loss and the subjective factors were mild difficulty hearing-sounds seemed muffled at times.  This evidence demonstrates that the Veteran's right ear hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  There is no other report of hearing evaluation showing a right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges that for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone because tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, during the June 2008 VA audiology examination, the Veteran specifically stated that he does not have tinnitus.  He did not provide any statements as to the current nature of his tinnitus or its purported relationship to service.  Also, his service treatment records do not indicate a link between his claimed tinnitus and an in-service injury.  No tinnitus condition was noted on any examinations conducted during active duty, and there is also no objective evidence of tinnitus problems or symptoms after service.  Further, the June 2008 VA examiner noted that there was no history of tinnitus.  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for tinnitus.

Lay testimony regarding the Veteran's observable symptoms is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his difficulty hearing since service.  However, the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  However, audiometric and speech discrimination ability testing conducted in June 2008 shows that the Veteran does not have a right ear hearing loss disability for VA purposes.

Accordingly, in the absence of competent medical evidence of a right ear hearing loss disability or tinnitus, the criteria for establishing service connection for right ear hearing loss disability and tinnitus have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current right ear hearing loss disability for VA purposes and tinnitus, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In connection with the claims on appeal, VA fee-based general examinations were scheduled on May 19, 2008 and June 13, 2008 to address the nature and etiology of the claimed disabilities.  However, the Veteran did not report to the examinations.  In his November 2009 notice of disagreement, the Veteran explained that he missed the examination because he was scheduled to have a surgery in June 2008.  Indeed, a billing statement from Atlanta Colon and Rectal Surgery reflects that he underwent complex hemorrhoidectomy on June 13, 2008.  The Veteran also requested higher disability ratings for his service-connected hypertension and external hemorrhoids.  The hypertension and rectum/anus examinations were scheduled on June 29, 2010, but the Veteran again did not report to the examinations.  In his November 2011 VA Form-9, the Veteran indicated that the Veteran was scheduled for surgery on the original date for his scheduled VA examination and then after the examination was rescheduled he moved and experienced a very financially-challenging time.  He claims that his case was decided without proper evaluation or consideration of his circumstances even though he incurred the claimed injuries or medical conditions in service.

It appears that the Veteran may have had good cause for failing to report for his VA examinations.  See 38 C.F.R. § 3.655 (2014).  He has shown a willingness to attend other VA examinations.  Therefore, the Veteran should be afforded another opportunity to attend VA examinations to ascertain the nature and etiology of the claimed disabilities and to determine the current severity of his service-connected disabilities.  However, the RO must remind the Veteran that if he desires help with his claims, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations, and failure to report for a VA examination without good cause may result in denial of the claims.  See 38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. §§ 3.158, 3.655 (2014); also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is by no means a one-way street.").

With regard to the claim for astigmatism and myopia, a VA fee-based ophthalmology examination was conducted in June 2008.  The final diagnoses were myopia and astigmatism.  However, the examiner provided no opinion regarding the etiology of such diagnoses.  In this regard, service treatment records show that the Veteran experienced problems of visual disturbances, with astigmatism, regular refractive error, and myopia during service although his April 2004 service enlistment examination notes that the Veteran had been wearing glasses for 6 years previously.  Given the lack of an etiology opinion, the Board finds that the examination was not adequate.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a medical opinion must be obtained before the Board can proceed with the merits of the claim.

With regard to the cervical-, thoracic-, and lumbar- spine and pelvic disabilities, as well as myalgia and myositis, service treatment records from January 2007 list problems of pelvic, cervical, thoracic, and lumbar non allopathic lesions, myalgia and myositis, and Schmorl's nodes of the thoracic and lumbar region.  Concerning this, the Veteran reported chronic back pain after a motor vehicle accident in September 2006.  At that time, x-ray revealed minimal wedge deformities of the L1, greater than T12 and L2, vertebral bodies.  In October 2006, the Veteran also complained of grinding feeling in the back of the neck for 5 to 6 weeks.  However, the record also contains evidence that the Veteran's claimed thoracic- and lumbar- spine disabilities may have pre-existed service.  To that effect, a December 2006 service treatment report notes chronic low back pain after an adolescent axial compression jumping injury at age 13 or14, which was consistent with computerized tomography (CT) findings of thoracic/lumbar Schmorl's nodes.   The Veteran reported pain, mostly located on the left, with radiation to proximal thigh/buttock area, with recent aggravation with a motor vehicle accident in September, 2006.

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2014).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran' claim is one for service connection.

In this case, the presumption of sound condition on service entrance applies because the Veteran's enlistment examination dated in April 2004 does not note any musculoskeletal condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's thoracic- or lumbar- spine disability was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.

Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether any currently diagnosed thoracic- or lumbar- spine disability clearly and unmistakably pre-existed service, and if so, whether the clear and unmistakable evidence shows that the condition was not aggravated by service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records for the Veteran from the VA Medical Center in Atlanta, Georgia, and all associated outpatient clinics, dated from July 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran a VA ophthalmology examination to determine the nature and etiology of his current eye disorders, to include astigmatism, myopia, visual field defect, and pre-glaucoma ocular hypertension.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder is etiologically related to his period of active military service.

The examiner should provide an opinion as to (1) whether the evidence clearly and unmistakably establishes that any of the Veteran's eye disorders pre-existed his service, and (2) if so, whether the evidence clearly and unmistakably establishes that any such eye disorder was not aggravated by service.

The examiner is instructed that to note that clear and unmistakable evidence must be obvious, manifest, and undebatable.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.

3.  Schedule the Veteran for VA joints and spine examination(s) to determine the nature and etiology of any current cervical-, thoracic-, lumbar- spine or pelvic disability, to include cervical, thoracic, lumbar and pelvic non allopathic lesions, myalgia and myositis, and Schmorl's nodes of the thoracic and lumbar region.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any cervical-, thoracic-, lumbar- spine or pelvic disability that is etiologically related to his period of active military service, to include the motor vehicle accident in September 2006.

With regard to thoracic and lumbar Schmorl's nodes, the examiner should provide an opinion as to the following questions:

On the basis of the clinical record, can it be concluded that clear and unmistakable evidence establishes that the Veteran's thoracic/lumbar Schmorl's nodes pre-existed his entry into active military service?

If it is found as clear and unmistakable that thoracic/lumbar Schmorl's nodes did clearly preexist service, does clear and unmistakable evidence establish that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and

If thoracic/lumbar Schmorl's nodes are not found to have preexisted service, is it at least as likely as not (a 50 percent or greater probability) that the thoracic/lumbar Schmorl's nodes are related to or had onset during service?

Any opinion should be reconciled with all evidence of record, to include the service treatment records, and the Veteran's statements.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings attributable to the Veteran's hypertension, in detail.

Specifically, the examiner is requested to indicate whether the Veteran's diastolic pressure is historically predominantly 100 or more, or systolic pressure is historically predominantly 160 or more.  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medications and the dates and frequency of their use.

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected external hemorrhoids.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following: (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures. 

A complete rationale for all opinions must be provided.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


